Case 2:19-cv-06444-SVW-RAO Document 20-4 Filed 10/18/19 Page 1 of 3 Page ID #:164




                     Exhibit 2
10/18/2019
        Case                           About Google 20-4
                2:19-cv-06444-SVW-RAO Document      Ads account suspensions
                                                             Filed          - Google Ads
                                                                      10/18/19           Help 2 of 3 Page ID #:165
                                                                                      Page



         About Google Ads account suspensions
         We take legal requirements and user safety very seriously, so advertiser actions that put our users, Google,
         or our partners at risk can lead to account suspensions.

         Advertisers whose accounts are suspended will receive an in-account noti cation, as well as an email
         noti cation. Keep in mind:

         • Suspended accounts cannot run any ads or create new content. Advertisers can, however, still access
            their suspended accounts and any associated reports.
         • Accounts related to the suspended account (for example, accounts using the same email or payment
            method, or accounts linked to the same manager account) may be suspended.
         • Merchant Center accounts linked to suspended Google Ads accounts may be suspended.
         • Any new accounts that the advertiser tries to create may be suspended.


         Why we suspend accounts
         Google Ads policies     and Terms & Conditions      are designed to help create a safe and positive
         experience for users and advertisers. Accounts may be suspended if we nd egregious violations of these
         policies or the Terms & Conditions. There are also other reasons an account can be temporarily
         suspended. See below for more details.




            Expand all            Collapse all


            Suspension due to violations of Google Ads policy or Terms & Conditions


            Suspensions due to billing and payment issues

             Your account may be suspended for one of the following reasons below.


            Promotional code abuse


            Requesting a chargeback


            Suspicious payment activity

                    If we detect suspicious or fraudulent payment activity on your account, we may restrict how
                    much the account can spend or suspend the account.

                    If you believe there’s been an error, please submit an appeal   .


https://support.google.com/google-ads/answer/2375414?hl=en                                                              1/2
10/18/2019
        Case                         About Google 20-4
              2:19-cv-06444-SVW-RAO Document      Ads account suspensions
                                                           Filed          - Google Ads
                                                                    10/18/19           Help 3 of 3 Page ID #:166
                                                                                    Page
            Unpaid balance




            Temporary suspensions due to unauthorized account access


            Google Ad Grants policy compliance



         How to request a refund
         If your account was suspended, and you qualify for a refund, you can always cancel your account   and
         receive your refund .




                                                              Was this helpful?


                                                             Yes             No




                                                             Need more help?
                                                             Try these next steps:



              Ask the Help Community
              Get answers from community experts




              Contact us
              Tell us more and we’ll help you get there




https://support.google.com/google-ads/answer/2375414?hl=en                                                         2/2
